Title: To Thomas Jefferson from Elnathan Scofield, 25 April 1807
From: Scofield, Elnathan
To: Jefferson, Thomas


                        
                            Sir
                            
                            Lancaster Ohio April 25th. 1807
                        
                        With due Submission to our Chief Magistrate I trouble you with reading this on a Subject which to me is interesting—during the Last Session of Congress I wrote to an
                            acquaintance in Congress to mention my name to the President as a Candidate for either Register or receiver of the Land
                            office to be established for the sale of the Lands Lying North of the Military tract and West of the Connecticut reserve—I
                            have not yet seen any publication of the office being Established or the appointments made should there yet be a vacancy I
                            Pledge myself to Procure as good bail as the case would require—and
                            I beleive I may say Sufficient recommendations—Should there be a person in this State whom the President could confide in
                            to Judge of my Character and the Sufficiency of the bail I should be highly gratified—Perhaps it may be not amiss to
                            mention Something of my Standing in Life the President may Judge wheth to notic an application I have Generally been
                            employed in Surveying under the Surveyor General of the United States—I was last year Elected as a Senator in the State
                            Legislatur—I feel Confident that I can Claim Such recommendation and bail as will give complete satisfaction if the
                            foregoing observations should appear or operate favorable I shall be
                            highly gratified by any information that might be communicated to me on the Subject—I was born in the State of
                            Connecticut—but raised from my infancy in the State New York—I have been a resident in the Country about Seven years—you
                            will excuse a Private Citizen in addressing the Chief Magistrate of a Nation. if can be excused in any governmnt I think
                            it can in this—
                  With due respect I am Sir your very humble Srvant—
                        
                            Elnathan Scofield
                            
                        
                        
                             Perhaps my anxiety to be placed in permanent business has caused me to be impudent—
                        
                    